IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ROBERT PIPER,                        §
                                      §   No. 269, 2018
       Defendant Below-               §
       Appellant,                     §
                                      §   Court Below—Court of Common Pleas
       v.                             §   of the State of Delaware
                                      §
 STATE OF DELAWARE,                   §   Cr. ID 1705008720 (S)
                                      §
       Plaintiff Below-               §
       Appellee.                      §

                           Submitted: June 4, 2018
                            Decided: June 19, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                     ORDER

      Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)    On May 21, 2018, the Court received the appellant’s notice of appeal

from a Court of Common Pleas’ order dated August 25, 2017, sentencing him for a

violation of probation. The Senior Court Clerk issued a notice under Supreme Court

Rule 29(b) directing the appellant to show cause why the appeal should not be

dismissed for this Court’s lack of jurisdiction to consider an appeal directly from the
Court of Common Pleas.1 The appellant filed a response on June 4, 2018. His

response does not address this Court’s lack of jurisdiction to consider his appeal.

       (2)    This Court has no jurisdiction under the Delaware Constitution to

consider an appeal directly from the Court of Common Pleas.2 Moreover, even if

the appellant had properly filed his notice of appeal in the Superior Court, his

untimely appeal would have been subject to dismissal by that court.3

       NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

                                           BY THE COURT:



                                           /s/ Gary F. Traynor
                                           Justice




1
   Del. Const. art. IV, § 11(b).
2
  Id.
3
  See Del. C.C.P. Crim. R. 37(a) (criminal appeals from the Court of Common Pleas are to the
Superior Court); Del. Super. Ct. Crim. R. 39(a) (criminal appeals to the Superior Court must be
filed within 15 days of sentencing).


                                              2